Name: 2003/845/EC: Commission Decision of 5 December 2003 concerning protective measures with regard to imports of certain animals, their semen, ova and embryos from Albania, the Former Yugoslav Republic of Macedonia and Serbia and Montenegro in relation to blue tongue (Text with EEA relevance) (notified under document number C(2003) 4526)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  international trade;  agricultural activity;  trade;  health
 Date Published: 2003-12-06

 Avis juridique important|32003D08452003/845/EC: Commission Decision of 5 December 2003 concerning protective measures with regard to imports of certain animals, their semen, ova and embryos from Albania, the Former Yugoslav Republic of Macedonia and Serbia and Montenegro in relation to blue tongue (Text with EEA relevance) (notified under document number C(2003) 4526) Official Journal L 321 , 06/12/2003 P. 0061 - 0061Commission Decisionof 5 December 2003concerning protective measures with regard to imports of certain animals, their semen, ova and embryos from Albania, the Former Yugoslav Republic of Macedonia and Serbia and Montenegro in relation to blue tongue(notified under document number C(2003) 4526)(Text with EEA relevance)(2003/845/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), and in particular Article 18 thereof,Whereas:(1) By Commission Decision 2001/706/EC of 27 September 2001 concerning protective measures with regard to imports of certain animals and their products from Albania, Bulgaria, the Former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia in relation to blue tongue(2) the import of live animals of blue tongue-susceptible species (all ruminants) from those third countries where outbreaks of blue tongue had been notified, was prohibited.(2) On the basis of information received, Bulgaria may now be regarded as a blue tongue-free country. The situation in Albania, the Former Yugoslav Republic of Macedonia and Serbia and Montenegro (the former Yugoslavia) remains unchanged.(3) In the interest of clarity of Community legislation, Decision 2001/706/EC should therefore be repealed and replaced by this Decision.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. Member States shall not authorise the imports of live animals of blue tongue-susceptible species originating in or transiting through Albania, the Former Yugoslav Republic of Macedonia and Serbia and Montenegro.2. Member States shall not authorise the imports of semen, ova and embryos of blue tongue-susceptible species originating in Albania, the Former Yugoslav Republic of Macedonia and Serbia and Montenegro.Article 21. By way of derogation to Article 1(1) Member States may allow import of live animals of the blue tongue-susceptible species having transited through Albania, the Former Yugoslav Republic of Macedonia and Serbia and Montenegro, provided that this does not endanger the status in relation to blue tongue of the Member State concerned2. The Member States shall keep the Commission informed about the criteria applied for granting the derogation provided for in paragraph 1.Article 3Decision 2001/706/EC is repealed.References to the repealed Decision shall be construed as references to this Decision.Article 4This Decision shall apply from 9 December 2003.Article 5This Decision is addressed to the Member States.Done at Brussels, 5 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by Directive 96/43/EC (OJ L 162, 1.7.1996, p. 1).(2) OJ L 260, 28.9.2001, p. 37.